Citation Nr: 1225282	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  11-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1948 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Las Vegas, Nevada.

In May 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has been shown to currently have bilateral hearing loss that is causally or etiologically a result of his military service.

2. The Veteran has been shown to have tinnitus that is causally or etiologically a result of his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2. Resolving all reasonable doubt in favor of the Veteran, tinnitus is proximately due to service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection for bilateral hearing loss and tinnitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected," but only "considerably lighten[s] the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Board notes that the Veteran's service records do not reflect that he was awarded any awards signifying combat.  However, he was awarded the Presidential Unit Citation twice.  Moreover, his service treatment records show that he suffered frostbite because he was under enemy fire in the sub-zero temperatures of the Chosin Reservoir and could not take care of his feet.  In light of these facts, for purposes of this decision, the Board affords the Veteran the benefit of the doubt determines that he is entitled to the application of 38 U.S.C.A. § 1154(b).  However, as noted above, the statute is intended to lighten the burden on the Veteran who alleges an injury or disease during service that is otherwise not supported by the Veteran's service records.  Even so, as indicated herein, VA does not dispute the Veteran's claim that he had in-service noise exposure.  Therefore, further consideration of the Veteran's claims under 38 U.S.C.A. § 1154(b) is not necessary.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  In addition, the Director of the VA Compensation and Pension Service observed that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was further noted that delayed-onset tinnitus must also be considered.

The Board observes that the Veteran has reported acoustic trauma in the military while serving as a gunner's mate.  While the Veteran's service treatment records do not explicitly discuss noise exposure, they do indicate that the Veteran was exposed to enemy gun fire.  Further, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Recent audiological examinations establish that the Veteran has a current hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  A June 2010 VA examiner could not complete the examination due to cerumen impaction, but the Veteran underwent a private audiological evaluation in June 2010 that met VA criteria for audiological testing.  At this audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
50
50
LEFT
15
10
55
55
55

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 36 percent in the left ear.  Therefore, the Board finds that the contemporary medical evidence demonstrates a current bilateral hearing loss as defined by 38 C.F.R. § 3.385.  Also, tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent to describe his tinnitus symptomatology and such subjective complaints have been documented by the medical evidence of record, to include the June 2010 private examination.  As a result, the Board finds that the Veteran has a current diagnosis of tinnitus.
 
Thus, the remaining question pertaining to service connection is whether the Veteran's current bilateral hearing loss and tinnitus are related to his military noise exposure.  Although the evidence does not show that the Veteran was treated for or diagnosed with hearing loss or tinnitus during service, the Board notes that the question is nevertheless whether the current condition is at least as likely the result of the injury he sustained in service, i.e., the acoustic trauma, as it is the result of another factor or other factors not related to service.  38 C.F.R. § 3.303(d).  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley, 5 Vet. App. at 159.

The Board notes that the only opinion pertaining to the etiology of the Veteran's bilateral hearing loss and tinnitus is that of the June 2010 private audiologist.  
First, the Board observes that, in forming this opinion, the private audiologist noted that the Veteran's hearing abilities were normal bilaterally at a January 8, 1948 examination.  However, the Veteran did not enlist until August 1948, and the Board's review of the Veteran's service treatment records shows that they do not include an examination dated January 8, 1948.  It appears that the audiologist misread a date, which was stated as 1/8/48, the date being written in a DD/MM/YY format.  Further, this date was not the date of the examination, but the date the Veteran entered service.  The examination was actually from February 1951.  An August 2, 1948 physical examination report clearly states that date as such, but the examiner did not discuss that report or the July 28, 1952 separation examination.  Consequently, the examiner based the opinion on an examination believed to be from January 1948, which is the same year of enlistment as the examiner noted on the examination report.  Therefore, the examiner was basing the opinion on audiological testing the examiner would or should have known was from before he experienced any in-service noise exposure.  

Moreover, all examinations in the Veteran's service treatment records show that hearing was tested using the whispered voice test.  As previously noted, whispered voice tests are subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  

Further, the examiner opined that "it is less likely as not less than a 50 percent probability [the hearing loss] was caused by or a result of military service."  By saying that there is less likely as not less than a 50 percent probability, the examiner has proffered an opinion which actually means that there is more likely as not more that re is at least as likely as not a 50 percent probability that the hearing loss was caused by or a result of military service.  Consequently, while the Board concedes that the examiner may have intended to state a negative opinion, the actual meaning of the opinion as stated is positive.         

In light of the ambiguous nature of the opinion, there is at least an approximate balance of positive and negative evidence regarding the issues at hand, and the Board finds that the evidence raises a reasonable doubt as to whether the Veteran's current hearing loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In addition, even though the Veteran has claimed solely that his tinnitus began in service, because the Board is granting service connection for hearing loss in this decision, the question arises as to whether service connection for tinnitus may be granted on a secondary basis.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  In addition, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Further, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  Finally, while the examiner was unclear with regard to the hearing loss opinion, the opinion relating to tinnitus clearly states that the tinnitus is as likely as not a symptom associated with the currently-diagnosed hearing loss.  Thus, the Board again affords the Veteran all reasonable doubt and grants service connection for tinnitus.  

Accordingly, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws governing the payment of monetary benefits.

Service connection for tinnitus is granted, subject to the laws governing the payment of monetary benefits.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


